[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________          FILED
                                               U.S. COURT OF APPEALS
                            No. 09-12171         ELEVENTH CIRCUIT
                                                    MARCH 26, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

                Agency Nos. A094-889-125, A094-889-126

LOURDES AMERICA PATINO DE SERRANO,
CARLOS EMILIO SERRANO RINCON,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (March 26, 2010)

Before DUBINA, Chief Judge, BLACK and ANDERSON, Circuit Judges.

PER CURIAM:
      Petitioners Carlos Emilio Serrano Rincon (“Serrano”) and derivative asylum

applicant Lourdes America Patino de Serrano (“Patino”), natives and citizens of

Colombia, proceeding pro se, petition us for review of the Board of Immigration

Appeals’s (“BIA”) final order, affirming the Immigration Judge’s (“IJ”) denial of

his claims for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Before the BIA, Serrano conceded the inconsistencies

identified by the IJ in making an adverse credibility determination, but claimed that

his mental condition caused his recollection to be inaccurate and rendered his

testimony somewhat inconsistent.

      On appeal, Serrano argues that he is eligible for asylum or withholding of

removal and claims that his life would be in jeopardy if he was removed to

Colombia because of past persecution by the FARC on account of his political

opinion. He also claims that he has shown a well-founded fear of persecution.

Serrano asserts that because of his mental issues, he should not have been the lead

petitioner. He also argues that his attorney made multiple errors which the BIA did

not consider. Serrano does not address the adverse credibility determination that

the BIA relied on to deny his claim for relief.

      We review our subject matter jurisdiction de novo and lack jurisdiction to

consider claims not raised before the BIA. Amaya-Artunduaga v. U.S. Atty. Gen.,

463 F.3d 1247, 1250-51 (11th Cir. 2006). The BIA has the ability to hear an
                                           2
ineffective-assistance-of-counsel claim. See Sundar v. I.N.S., 328 F.3d 1320, 1325

(11th Cir. 2003) (describing exhaustion requirement and noting that another circuit

had held the BIA can hear an ineffective-assistance claim); see also Dakane v. U.S.

Atty. Gen., 399 F.3d 1269, 1272-74 (11th Cir. 2005). Failure to establish a claim of

asylum on the merits necessarily causes a claim for withholding of removal to fail.

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005). A party

abandons a claim by not raising it on appeal. Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1228 n.2 (11th Cir. 2005) (finding that, where a party fails to offer

argument on an issue, that issue is abandoned).

      We review only the BIA’s decision except to the extent the BIA expressly

adopts the IJ’s opinion or reasoning. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). However, where the BIA “affirmed and relied upon the IJ’s

decision and reasoning,” we review the IJ’s opinion, “to the extent that the BIA

found that the IJ’s reasons were supported by the record.” Tang v. U.S. Atty. Gen.,

578 F.3d 1270, 1275 (11th Cir. 2009). To establish asylum eligibility, the alien

must, with specific and credible evidence, establish past persecution on account of

a protected ground, such as political opinion, or have a “well-founded fear” that the

protected ground will cause such future persecution. 8 C.F.R. § 208.13(b).

      We review a credibility determination under the substantial evidence test.

Chen v. U.S. Att’y. Gen., 463 F.3d 1228, 1230-31 (11th Cir. 2006). Likewise,
                                          3
factual findings are reviewed under the substantial evidence test. Al Najjar, 257

F.3d at 1283. Under the substantial evidence test, we must affirm the BIA’s

decision if it is “supported by reasonable, substantial, and probative evidence on

the record considered as a whole.” Id. at 1284 (internal quotation marks omitted).

“To reverse a factual finding by the BIA, [we] must find not only that the evidence

supports a contrary conclusion, but that it compels one.” Farquharson v. U.S. Att’y

Gen., 246 F.3d 1317, 1320 (11th Cir. 2001). The fact that evidence in the record

may support a conclusion contrary to the administrative findings is not enough to

justify a reversal. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en

banc).

         An applicant’s testimony, if credible, may be sufficient to sustain the burden

of proof for asylum without corroboration. 8 C.F.R. § 208.13(a). “Conversely, an

adverse credibility determination alone may be sufficient to support the denial of

an asylum application.” Forgue, 401 F.3d at 1287. “[A]n adverse credibility

determination does not alleviate the IJ’s duty to consider other evidence produced

by an asylum applicant . . . . [and, if] the applicant produces other evidence of

persecution, whatever form it may take, the IJ must consider that evidence.” Id.

“Further, the IJ must offer specific, cogent reasons for an adverse credibility

finding.” Id. “Once an adverse credibility finding is made, the burden is on the

applicant alien to show that the IJ’s credibility decision was not supported by
                                            4
specific, cogent reasons or was not based on substantial evidence.” Id. (internal

quotation marks omitted).

      Serrano has abandoned his claim for CAT relief by not raising it on appeal.

Additionally, with regard to his argument about counsel’s errors, that claim was

not exhausted before the BIA. Last, there is no evidence in the record to support

Serrano’s claim that the mental impairment resulted from the beating he received

from the FARC.

      With regard to the adverse credibility determination, Serrano’s brief on

appeal does not raise the issue, thereby abandoning it. Even if we were to consider

the adverse credibility determination, it was supported by substantial evidence, and

Serrano’s corroborating evidence did not establish persecution on account of a

protected ground.

      PETITION DENIED.




                                          5